DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/03/2019, 05/04/202 and 01/26/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3 recites the limitation "a smaller value of C1max and C3max" in line 6 would held to be indefinite because it is not clear what a smaller value means here. Applicant has been advised to amend the claim in relevant part of the instant claim. For the examination purpose corresponding to this Office Action, this limitation can be interpreted as “minimum value of C1max and C3max".

Regarding Claim 5 recites the limitation " a region opposite to a region where the multiple layers of the multi-layer main phase particle are present" in line 3-4 would held to be indefinite because it is not clear what does the “a region opposite” is referred to. For the examination purpose corresponding to this Office Action, this limitation can be interpreted as the multiple layers of the multi-layer main phase particle are present within the main phase particle, so opposite region of the main phase particle would be the grain boundary phases. Applicant has been advised to make it clear and/or if necessary amending the claim in relevant part of the instant claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki Nagata [US 20130271248 Al] and Tetsuya Hidaka [US 20140184370 A1]  and further in view of Koshi Yoshimura [ US 20100182113 A1].

	Regarding Claim 1 Nagata discloses a rare earth sintered magnet body comprising Nd2Fe14B tetragonal structure (crystal phase) as  a main phase (primary phase) [abstract] having the element R is one or more elements selected from rare earth elements inclusive of Sc and Y, specifically from Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb and Lu. Preferably R is mainly composed of Nd, Pr, and/or Dy [Section 0043]. Nagata further discloses R1 is at least one element selected from rare earth elements inclusive of Sc and Y, and R2 is one or two elements selected from Tb and Dy [Section 0042]. Nagata also teaches T of his magnet is Fe or Fe and Co and M is at least one element selected from the group consisting of Al, Cu, Zn, In, P, S, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, Sn, Sb, Hf, Ta, W and Si. Nagata further teaches another essential element B. Nagata’s magnet contains all the element as recited in the instant claims 1. Nagata’s magnet composition as disclosed and those recited in the instant claims 1 are listed in the following table for a comparison.  
Element
From instant Claim 1
(atomic %)
From Nagata
(atomic %)
Within range
R1+ R2
12-17
12-17 [abstract, 0042 and 0043]
Within range
M
0.01-11
0-10  [0042]
Within range
B
3-15
3-15  [0042]
Within range
T: Fe or Fe and Co
Balance 
Balance  [0042] 
Within range



It is noted that, only difference between Nagata and Instant claim is the M. In the instant claim M is at least one element selected from the group consisting of Al, Cu, Zn, In, P, S, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, Sn, Sb, Hf, Ta, W including Si, whereas Nagata teaches Si and additional one or more of M. However Nagata discloses several examples Example 12-16 where in total content of M(Al) + Si which is same as “M” of instant claim stays within the range of at % as recited in the instant claim [Section 0101, 0103, 0104, 0116, 0121]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Nagata’s teaching, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 
In addition to composition, Nagata teaches the effects of element on chemical properties of the Nd-rich grain boundary phase of  Nd2Fe14B and their influence on the coercivity enhancement by grain boundary diffusion [0012]. Nagata further teaches how heat treatment for diffusion at a temperature causing element R2 to diffuse into the sintered body from its surface [0019]. However, Nagata does not teach any layered structure within the main phase particle. 
Hidaka teaches conventionally, the R-T-B based sintered rare earth magnet including a plurality of regions where Dy as a heavy rare earth element is highly concentrated in a main phase composed of R2T14B compound to obtain a high coercivity HcJ and to suppress a reduction of residual magnetic flux density Br [Section 0006] to improve the temperature properties and the strength of the R-T-B based sintered rare earth magnet as well as corrosion resistance [Section 0005]. However, according to Hidaka the region where Dy is highly concen-trated simply exists in a main phase grain is not enough sufficiently stable to improve the magnetic properties of the sintered rare earth magnet [Section 0006].  In order to solve this problem and to achieve objects, Hidaka discloses a sintered rare earth magnet with a part of the main phase grain at least three regions where the con-centration of heavy rare earth elements (including at least either one of Dy, Tb or both) differs and the name of these three regions are low concentration region, high concentration region, and intermediate concen-tration region [Section 0011]. 
Hidaka further discloses a main phase is composed of R2 T14B (R represents one or more of rare earth element including either one of Nd, Pr or both as main component, and T represents one or more of transition metal element including Fe or Fe and Co) compound and a grain boundary phase containing a higher proportion of R than said main phase, wherein said main phase includes a heavy rare earth element (includes at least either one of Dy, Tb or both) [Section 0012]
Hidaka teaches a schematic diagram as shown in FIG. 1, where the main phase 11 has three regions, that is low concentration region 12, high concentration region 13, and intermediate concentration region 14 to form a three layered structure [Section 0070, Fig 1].  According to Hidaka, these three layered structures enable the suppression of movement of the magnetic domain wall in reverse magnetic domain by the concentration difference of the heavy rare earth elements in R2T14B compound that forms the main phase. Compared with the cases that the main phase is entirely formed only by the high concentration region 13 or the high concentration region 13 is formed outside of the low concen-tration region 12, which enables to maintain the coercivity HcJ high even in a high temperature environment. Therefore, it is considered that it enables to further improve the temperature properties of the sintered rare earth magnet [Section 0081]. Hidaka further teaches with the light rare earth element such as Nd, the heavy rare earth element generally tends to be oxidized. But his three layered structure , compared with the case that the main phase 11 is entirely formed only by the high concentration region 13 or the case that the main phase includes the high concentration region 13 formed outside of the low concentration region 12, the concentration of the heavy rare earth elements in the main phase 11 is relatively low which enables to improve the corrosion resistance of the sintered rare earth magnet.



    PNG
    media_image1.png
    701
    640
    media_image1.png
    Greyscale

Fig 1 of Hiroki Nagata [US 20130271248 Al]
All the above teachings of Hidaka are for a main phase grains, however when it is considered as a main phase particle or a magnetic structure, these multilayers can be repetitive as shown in the FIG. 9 analysis of composition by size over a line length of 20 µm in a compositional region of a sintered rare earth magnet has been shown [Section 0094, Fig 7, Fig 8 and Fig 9].  According to the figure below, wherein a multi-layer main phase having multiple layers including a layer 1 having R2 (Dy) concentration, higher than that of a center of the particle, a layer 2 which is formed on the outside of the layer 1 and has R2 concentration lower than that of the layer 1, and a layer 3 which is formed on the outside of the layer 2 and has R2 concentration higher than that of the layer 2 is present at least in a portion in the vicinity of a surface of the main phase which is similar as claimed in the instant claim 1 [ the layers are marked in red color in the following figure of Fgi.9] [Fig 9]. Hidaka further added, if the heavy rare earth element is Tb and the like, the same 
    PNG
    media_image2.png
    630
    619
    media_image2.png
    Greyscale
[AltContent: textbox (Layer 1)][AltContent: textbox (Layer 2)][AltContent: textbox (Layer 3)][AltContent: arrow][AltContent: arrow][AltContent: arrow]thing can be explained [Section 0096]. 
	Fig 9 of Hiroki Nagata [US 20130271248 Al]
	However neither Nagata nor Hidaka teaches that the multilayer main phase particle is present within at least 500 µm from a surface of the sintered magnet body.
	On the other hand Yoshimura discloses a R-T-B based rare-earth sintered magnet includes, a main phase crystal grains of an R2Fe14B type compound, including a light rare-earth element RL ( at least one of Nd and Pr) [R1 in the instant claim] as a major rare-earth element R, and a heavy rare- earth element RH (at least one element selected from the group consisting of Dy, Ho and Tb) [R2 in the instant claim] [Section 0026]. Yoshimura also teaches crystal grains of an R2Fe14B com-pound have an (RL1-xRHx)2Fe14B layer in their outer periphery [abstract] and the presence of a compound layer in which the concentration of Nd decreased, but the concentration of Dy increased, compared to the main phase yet to be subjected to the diffusion process (referred to as a "Dy diffused layer") shown in Fig 1 [Section 0065 an]. Yoshimura further teaches at a depth of 500 µm under the surface R-T-B based rare-earth sintered magnet body, the crystal grains of R2Fe14B compound have an R2 (RH) diffused layer with an average thick-ness of 0.5 µm or less in their outer periphery.

    PNG
    media_image4.png
    629
    636
    media_image4.png
    Greyscale

Fig 1 of Koshi Yoshimura [US 20100182113 A1]
Both Hidaka and Yoshimura’s teaching are analogous as it is in the same field of the Nd2Fe14B sintered rare earth magnet with Tb and or Dy and the method of producing and grain boundary diffusion with same motivation of the instant invention. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Hidaka’s three layer multilayer within the main phase magnetic particle, and Yoshimura’s teaching of a diffused layer at a depth of 500 µm under the surface of the R-Fe-B based rare-earth sin-tered magnet body to modify Nagata’s rare earth sintered magnet to have R-T-B based sintered rare earth magnet with improved high temperature magnetic properties and strength, as well as corrosion resistance. 

Regarding Claim 3, all the above discussion regarding claim 1 is applicable for claim 3. Although Hidaka teaches a multi-layer main phase having multiple layers including a layer 1 (high concentration region) having R2 (Dy) concentration higher than that of a center of the particle, a layer 2 (intermediate concentration region) which is formed on the outside of the layer 1 and has R2 concentration lower than that of the layer 1, and a layer 3 (high concentration region) which is formed on the outside of the layer 2 and has R2 concentration higher than that of the layer 2 is present at least in a portion in the vicinity of a surface of the main phase which is similar as claimed in the instant claim 1 (the layers are marked in red color in the above figure in the discussion regarding claim 1 [Fig 9], Hidaka further teaches the average concentration of R2 ( heavy rare earth element) of layer 2 (intermediate region) is in the range of 0.2 or more to 0.8 or less which is within the range of instant claim. Because the instant claim 3 recites C2min (a minimum value of layer 2) is 70% of Cmax which is ( minimum value of C1max + minimum value of C3max) equal to 0.5+0.5 = 1%, i.e 70% of 1% is 0.7%. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to produce a composition selected from the range of Hidaka’s teaching, because in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I]  
Hidaka does not teach the average concentration of layer 1 and layer 3 and the other condition as recited in the Claim 3, but It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that layer 1 and layer 3 and other condition can be read on this combination of prior art (Nagata, Hidaka and Yoshimura) because when the prior art products and processes are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” [MPEP § 2112.01 (I)]

Regarding Claim 4, all the above discussion regarding claim 1 and claim 3 is/are applicable for claim 4. In addition Yoshimura teaches a compound layer in which the concentration of Nd decreased, but the concentration of Dy increased, compared to the main phase yet to be subjected to the diffusion process (which is referred to as a "Dy diffused layer") and the Dy dif-fused layer had a thickness of approximately 1 µm [Section 0065, Fig1]. The instant claim recites each of the layer 1 to 3 is 0.02 to 1.5 µm which lead to a calculated total thickness of the diffused layer (layer 1+ layer2 + layer3) of 0.06 (considering the minimum value) to 4.5 µm (considering the maximum value). Yoshimura’s range is within the claimed range.   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a thickness selected from the range of Yoshimura’s teaching, because in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I]  

	Regarding Claim 5, it is noted that this claim has been rejected under 35 USC § 112(b) for indefiniteness. As discussed in the rejection 35 USC § 112(b), it has been stated again, for the examination purpose corresponding to this Office Action, the limitation can be interpreted as the multiple layers of the multi-layer main phase particle are present within the main phase particle, so opposite region to the main phase particle would be the grain boundary phases.
	All the above discussion regarding claim 1 is/are applicable for claim 5. In addition, both Hidaka in Fig 9 and Yoshimura in Fig 1 teach wherein in a particle which is adjacent to the multi-layer main phase particle via a crystal grain boundary phase, and the multiple layers are not present in a region (grain boundary phase) opposite to a region where the multiple layers of the multi-layer main phase particle are present.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Hidaka and/or Yoshimura’s teaching to have R-T-B based sintered rare earth magnet with improved high temperature magnetic properties.  and strength, as well as corrosion resistance. 

		Regarding Claim 6, all the above discussion regarding claim 1 is/are applicable for claim 6. In addition, Yoshimura teaches wherein an oxide particle including R1   (RL) and R2 (RH)  (Nd-Dy oxide) having a shape without a comer is present in at least a part of a triple junction [Section 0034] at the grain boundary triple junction (as indicated by the solid pentagon shown in FIG. 1(b ) surrounded by three or more of the main phase particles as shown in the Fig 1 [Section 0066 and Fig1]. Yoshimura also teaches at least a part of the oxide particle is a multi-layer oxide particle 3 multiple layers, a thin grain boundary layer over the grain boundary triple junction and a diffusion layer with a constant Dy concentration was present on both sides of the grain boundary layer [Section 0068]. Yoshimura further teaches layer A (RH diffused phase in the outer periphery of the main phase surrounded with the grain boundary phase) having a concentration of R2 (RH)  higher than that of the center of the particle, a layer B which the grain boundary layer formed outside of the layer A, an R1   (RL) RL-rich layer) has a lower R2 (RH) (Dy) concentration than the layer C which is an RL-RH oxide formed on the outside of the layer B [Section 0083]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Yoshimura’s teaching to have R-T-B based sintered rare earth magnet with improved high temperature magnetic properties and corrosion resistance. 

Regarding Claim 9, all the above discussion regarding claim 1 and claim 6 is/are applicable for claim 9. In addition, Yoshimura teaches at least a part of 3 multiple layer oxide wherein a thin grain boundary layer over the grain boundary triple junction and a diffusion layer with a constant Dy concentration was present on both sides of the grain boundary layer [Section 0068]. Yoshimura does not teach the thickness of the layers in triple junction explicitly however it is apparent form the Fig 2, the total thickness of  would be approximately 1.5 µm [Fig2]. The instant claim recites each of the layer A to C is 0.05 to 1.5 µm which lead to a calculated total thickness of the multilayer (layer A+ layer B + layerC) of 0.15 (considering the minimum value) to 4.5 µm (considering the maximum value). Yoshimura’s range is within the instantaneously claimed range.   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a thickness selected from the range of Yoshimura’s teaching, because in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I]  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki Nagata [US 20130271248 Al] and Tetsuya Hidaka [US 20140184370 A1]  and Koshi Yoshimura [ US 20100182113 A1] as applied to claim 1 and claim 6 and further in view of Masashi Miwa US 2015/0155083 A1. 
	
	Regarding Claim 10, Miwa teaches conventionally used R-T-B based sintered magnet, water such as water vapor in a used environment oxidizes "R" in the R-T-B based sintered magnet and generates hydrogen; and then an R-rich phase in grain boundary absorbs said hydrogen which progresses corrosion of the R-rich phase, and deteriorates magnetic properties of the R-T-B based sintered magnet [Section 0007]. Therefore Miwa discloses a method of preventing hydrogen storage in a grain boundary by forming a predetermined amount of R-O-C concentrated part, wherein concentrations of rare earth (R), oxygen (0) and carbon (C) are higher than those in R2T14B crystal grains, or R-O-C-N concentrated part, in a grain boundary (a polycrystalline grain boundary part formed by three or more adjacent R2T14B crystal grains, in particular) formed by two or more adjacent R2T14B crystal [Section 0011]. Miwa further teaches that 0, N, C, and the like can be included in an amount of approximately 0.5 wt% or less each [Section 0052]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to practice Miwa’s teaching to have R-T-B based sintered rare earth magnet with improved magnetic properties and corrosion resistance. 

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:   
Claim 2, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2 and 7 there is no teaching or suggestion found in the prior art wherein the multi-layer main phase particle is changed at a change rate of, by at%, 1 %/nm or less in any case where the R2 concentration is increased or decreased from the center of the particle to the layer 1, the layer 2, and the layer 3. 
Regarding claim 8 there is no teaching or suggestion about the R2 concentration in the different layers of layer A, layer B and Layer C in the multilayer layer of oxide particle in the triple junction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736